DETAILED ACTION
The present Office Action is responsive to the Amendment received on April 12, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 4-15, 17-22, 25-41, 43, 44, 46, and 48 are canceled.

Election/Restrictions
Claims 54-56, and 64 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions (i.e., species); and claims 73, 80, and 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions (Groups), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2021.
Information Disclosure Statement
The IDS received on January 24, 2022 is proper and is being considered by the Examiner.  The IDS was received with the statement under 1.97(e)(1).


Claim Rejections - 35 USC § 103
The rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over Alcaide et al. (Clinical Chemistry, 2016, vol. 62, no. 9, pages 1238-1247) in view of Chiu et al. (US 2017/0003293 A1, published January 2017, filed November 2013; IDS ref) and Bruchez JR. et al. (US 2002/0034747 A1, published March 21, 2002), made in the Office Action mailed on January 20, 2022 is withdrawn in view of the Amendment received on April 12, 2022, canceling the rejected claim.

Rejection - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-3, 16, 23, 24, 42, 43, 45, 47, and 49 under 35 U.S.C. 103 as being unpatentable over Alcaide et al. (Clinical Chemistry, 2016, vol. 62, no. 9, pages 1238-1247) in view of Chiu et al. (US 2017/0003293 A1, published January 2017, filed November 2013; IDS ref) and Bruchez JR. et al. (US 2002/0034747 A1, published March 21, 2002), made in the Office Action mailed on January 20, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on April 12, 2022 have been considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claims 1 and 2, Alcaide et al. teach a method of performing digital amplification reaction (“[w]e have developed a suite of novel ddPCR assays”, page 1238, 1st column), comprising:
providing a plurality of compartmentalized volumes (“ddPCR system consistently generated between 10 000 and 18 000 accepted droplets and the mean number of copies per droplets in our assay varied according to input DNA mass, to a maximum of 0.45 copies per droplet”, page 1240, 1st column), wherein
each compartmentalize volume comprises a probe (“0.5 mol/L of each corresponding hydrolysis probe for multiplex assays”, page 1240, 1st column);
at least some of the compartmentalized volumes in the plurality comprise the target molecule (the 0.45 copies per droplet is an average, which inherently has zero copy droplets, which is an essential requirement for performing digital PCR, requiring a Poisson Distribution);
amplifying the target molecule (“thermocycling protocol of the nano-droplet emulsion consisted of 39 cycles…”, page 1240, 1st column); and
detecting the optical detectable signal emitted from the cleaved probes for their respective targets (“[d]roplets were analyzed in an automated QX2000 droplet reader”, page 1240, 1st column, see also page 1240, 1st column, bottom paragraph to 2nd column, 1st paragraph).	
With regard to claim 3, the detection is achieved when a probe comprising an optically detectable fluorescent dye which is quenched with a respective quencher dye is cleaved and the fluorescent dye is no longer quenched, emitting its emission wavelength.
With regard to claim 23, each probe is specific for its target nucleic acid region which is different the other (see Figure 1).
With regard to claims 24 and 42, the probe targeting the Y641H and Y641N had different fluorescent labels (FAM vs. HEX, see supplemental method attached herein), and they are quenched by dark quencher (see supplemental method).
With regard to claim 43, the quencher is attached to a binding region of the probe (see supplemental method).
With regard to claims 45 and 47, the cleaving of the probe results in increasing the distance between the reporter and the quencher labels (“multiplex hydrolysis probes”, page 1238, 1st column).
With regard to claim 49, the amplification results in the amplification of molecules which is correlated with the presence of the target molecule (primers are used to amplify the target nucleic acid which comprises regions of mutations of interest (“multiplexing that allowed the simultaneous detection of distinct mutations”, page 1238, 1st column; see also primers on Figure 1A for example).
The fluorescent reporter employed by Alcaide et al., however are not an encoded particle having at least one dimension greater than 3 nm.
Therefore, the compartmentalized volumes do not comprise at least one encoded particle comprising an optically detectable code distinct from other encoded particles in the compartmentalized volumes (claim 16).
Chiu et al. teach an encoded particle which can be labeled with an optically detectable label (“optically encoded chromophoric polymer particles having a plurality of distinct chromophores”, section [0035]).
Chiu et al. teach that their inventor polymers have a dimension in the nanometer (“‘polymer particle,’ ‘polymeric particle,’ or ‘Pdot’ is a nanometer-sized entity”, section [0040]), wherein the diameter is greater than 3 nm (“diameter of the particle is less than 1 micrometer”, claim 156).
Chiu et al. explicitly teach that their polymers can be used in a FRET-based assays (“present disclosure further provides methods of using the encoded chromophoric polymer particles … include but are not limited to … fluorescence mutltiplexing, DNA and gene analysis … (FRET)-based sensors …”, section [0279]).

    PNG
    media_image1.png
    448
    588
    media_image1.png
    Greyscale
Bruchez JR. et al. teach that FRET can occur between other types labeling schemes such as polymers encoded with optical labels and a quencher on an oligonucleotide probe (see below Figure 1B):
Specifically, Bruchez JR et al. explicitly teach that “SCNC Reporter” can be coupled with a quencher (“encoded bead comprising a probe polynucleotide and a spectral code comprising semiconductor nanocrystal”, section [0013]; “terms ‘semiconductor nanocrystals,’ ‘SCNC,’ ‘quantum dot’ and ‘SCNC™ nanocrystal’ are used interchangeably herein and refer to an inorganic crystalline of about 1nm or more and about 1000 nm or less in diameter … SCNCs are characterized by their uniform nanometer size …”, section [0059]; “[m]icrospheres can be spectrally encoded … desired fluorescence characteristics of the microspheres may be obtained by mixing SCNCs of different sizes and/or compositions in a fixed amount and ratio to obtain the desired spectrum”, section [0103]).
Bruchez JR. et al. also specifically suggest that their FRET probe can be used in an amplification reaction (“[b]inding of the probe polynucleotide to the target polynucleotide results in a change in fluorescence characteristics of the encoded bead conjugate. Amplification reaction can be incorporated into the methods”, section [0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Alcaide et al. with the teachings of Chiu et al. and Bruchez JR. et al., thereby arriving at the invention as claimed for the following reasons.
As discussed above, Alcaide et al. teach a well-known method of performing digital amplification reaction and detecting multiple targets with FRET labeled probe which are specific for their respective target.  While the artisans did not employ or suggest that all other types of reporter moiety can be used in their method, one of ordinary skill in the art would have been motivated to employ other prior art known reporter constructs which provide the same predictable outcome of yielding a reporter signal when separated from their counterpart quencher.
Indeed, Chiu et al. teach such a reporter construct, generically described as chromophoric polymers, which provide reporter emission with, “improved characteristics, such as large extinction coefficients, high fluorescence quantum yield, fast emission rates, and excellent fluorescence photostability” (section [0037]).
With the addition of Chiu et al. and Bruchez JR. et al. also teaching that polymers of nanoscale comprising an optical label can be successfully quenched on an oligonucleotide probe comprising a quencher, said one of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success at combining the teachings of Alcaide et al. with the teachings of Chiu et al. and Bruchez JR. et al., thereby arriving at the invention as claimed.
Lastly, because the chromophoric polymers, like the polymers of Chiu et al. can be spectrally encoded for multiplexing1, one of ordinary skill in the art would have been further motivated to employ the choromophoric polymers of Chiu et al. in the multiplex digital PCR amplification method of Alcaide et al.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that Chiu is silent with respect to a quencher comprising a quencher nucleic acid sequence configured to hybridize with the target molecule, an amplification product, or the binding region of a probe (page 11, 1st paragraph, Response) and that while Bruchez Jr. describes molecular beacons forms a stem-loop structure” (page 12, Response).
	Applicants’ arguments have been considered but they are not found persuasive.
Applicants’ attempt to address the teachings of Alcaide et al., Chiu et al. and Bruchez et al. are not found persuasive because the rejection is based on a combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	As already discussed above, Alcaide et al. already taught a method of performing a digital PCR assay utilizing a probe comprising a FRET dye pair, which consists of a fluorophore and a quencher.  The hydrolysis probe comprises a sequence portion that is attached to the fluorophore and another portion that is attached to the quencher.  Therefore, the probe disclosed by Alcaide et al. comprises a nucleic acid sequence that anneals to a target or amplification product, and comprises a quencher thereto.
	The question is whether one of ordinary skill in the art would have recognized that the use of other prior art known fluorophore particles would have also yielded the same predictable outcome of FRET detection.
	Indeed, one of ordinary skill in the art would have had the same expectation given that Chiu et al.’s encoded particle which can be labeled with an optically detectable label (“optically encoded chromophoric polymer particles having a plurality of distinct chromophores”, section [0035]), was explicitly suggested by the Chiu et al. for use in a FRET based assay:
“present disclosure further provides methods of using the encoded chromophoric polymer particles … include but are not limited to … fluorescence mutltiplexing, DNA and gene analysis … (FRET)-based sensors …”, section [0279], Chiu et al.)
	
	Adding further to this predictable outcome would have been the teachings of Bruchez Jr. who taught another form of FRET based probe which employed an “SCNC Reporter”, which is further described as an encoded particle (“encoded bead comprising a probe polynucleotide and a spectral code comprising semiconductor nanocrystal”, section [0013]; “terms ‘semiconductor nanocrystals,’ ‘SCNC,’ ‘quantum dot’ and ‘SCNC™ nanocrystal’ are used interchangeably herein and refer to an inorganic crystalline of about 1nm or more and about 1000 nm or less in diameter … SCNCs are characterized by their uniform nanometer size …”, section [0059]; “[m]icrospheres can be spectrally encoded … desired fluorescence characteristics of the microspheres may be obtained by mixing SCNCs of different sizes and/or compositions in a fixed amount and ratio to obtain the desired spectrum”, section [0103]).
	Therefore, the combination of the teachings of Alcaide et al., Chiu et al. and Bruchez Jr. indeed taught a probe comprising an encoded particle and a quencher, wherein the probe is capable of binding a target molecule and the same probe comprising a nucleic acid sequence that also bound to the target sequence/amplicon and associated with a quencher.
	On the side, the Office directs Applicants’ attention to Bruchez Jr.’s disclosure regarding their molecular beacon probe, on section [0131], wherein the below is taught:
“The first or probe polynucleotide can form a stem-loop structure wherein first and second complementary sequences hybridize to each other to form a stem and a third sequence located therebetween forms a loop under at least one set of hybridization conditions.  The third sequence is designed so that at least part of it is complementary to at least a part of the amplification product, such that upon hybridization of the probe polynucleotide to the amplification product, the stem-loop structure unfolds.  The part of the probe polynucleotide that is complementary to the amplification product can additionally comprise part of either or both the first and second complementary sequences … The only requirement for the probe polynucleotide is that the stem-loop structure is formed under at least one set of hybridization conditions, but the probe polynucleotide preferentially hybridizes to the amplification product rather than form the stem-loop structure under at least one set of hybridization conditions which occurs at some point during the assay being performed.” (section [0131])
	
	Therefore, Bruchez Jr. not only explicitly teach that these first and second complementary sequence (i.e., stem sequences) can also be configured to be complementary to the amplification product but also suggests that so long as the stem-loop structure is preferentially found in an open configuration at one point of the assay. Therefore, Bruchez Jr. also does in fact teach a nucleic acid sequence that anneals to a target nucleic acid and comprising a quencher.
	Applicants’ arguments are not found persuasive and the rejection is maintained therefore.
Conclusion
	No claims are allowed. 
	Applicants’ remark regarding rejoinder of claim 73 is noted.
	Applicants are advised that a rejoinder right does not exist when the elected invention pertains to a method (see page 6-7 of the Restriction Action mailed on December 24, 2021).  Because claim 73 is drawn to an “assay” which exhibits characteristic of a product, there is no rejoinder right under In re Ochiai.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 25, 2022
/YJK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[b]ecause of the large number of different semiconductor nanocrystals and mixtures thereof which can be distinguished, large numbers of different probe polynucleotides … can be simultaneously interrogated.”, section [0043]